IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 439 WAL 2015
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
MARK ANTHONY MARTIN,                        :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 5th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.